Citation Nr: 0515584	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-15 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for hypertension. 



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veteran's Affairs 



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Paul, Minnesota in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
May 1956 through March 1964, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.  In November 2004 and January 2005, the 
veteran submitted letters with additional evidence to the 
Board.  In his letter dated January 2005, the veteran waived 
his right to a local review regarding this material.  As 
such, the Board proceeds with this appeal.     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The medical evidence of record shows that the veteran 
currently has a diagnosis of hypertension. 

3.  Hypertension was not manifested during service or within 
one year of separation from service, and is not shown to be 
otherwise related to military service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000. The VCAA provides, among other things, that 
the VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (2002); 38 C.F.R. § 
3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided the requisite notice by letter dated February 2003.  
This letter, provided to the veteran prior to the RO's 
decision on the merits, notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
veteran or the VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran provide any information or evidence in 
the veteran's possession that pertains to the claim.  

Thereafter, the veteran was provided copies of the June 2003 
rating decision, the Statement of the Case and the 
Supplemental Statement of the Case.  Collectively, these 
documents issued in connection with this appeal notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records are associated with the claims file.  
The Board observes and acknowledges that the veteran has not 
been afforded a specific VA examination in connection with 
his claim for service connection for hypertension.  However, 
the veteran was afforded a VA examination in connection with 
concurrent claims made by the veteran that are not on appeal.  
During this examination, the examiner diagnosed the veteran 
with hypertension.  As will be explained more fully below, 
the Board is of the opinion that the veteran's service 
medical records, the VA medical records and the VA 
examination provided contain sufficient medical evidence to 
make a decision on the veteran's claim.

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of the disability; (2) 
establishes that the veteran suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service.  38 C.F.R. § 3.159 (c) 
(4).  In this case, while the veteran has been currently 
diagnosed with hypertension, there is simply no competent 
evidence that the currently diagnosed disorder was manifested 
during service or within one year from separation of service.  
As such, a VA examination is not necessary for resolution of 
this appeal.  

Lastly, the Board notes that the veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's appeal.  The Board acknowledges 
that in November 2004, the veteran wrote a letter to the 
Board asserting that the local VA made no effort to locate 
his VA medical records from St. Cloud, Minnesota.  However, a 
note in the file dated August 2003 indicates that the RO 
contacted the St. Cloud VA Medical Center (St. Cloud VAMC) in 
an effort to obtain records on the veteran's behalf and the 
St. Cloud VAMC reported that there were no records regarding 
the veteran.  The RO learned that the veteran's records had 
been transferred to the VA Medical Center in San Diego, 
California (San Diego VAMC).  However, after contacting the 
San Diego VAMC, the RO learned in February 2004 that they did 
not have any records regarding the veteran.  Additionally, 
the Board notes that the veteran stated in his November 2004 
letter that the RO failed to request records from the VA 
Hospital in Minnesota.  However, it appears that the RO 
requested these records and was told in March 2004 that no 
archived federal records or perpetual records existed.  
Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

B.  Evidence

The veteran's service medical records contain no complaints, 
treatment or diagnosis of hypertension while in service.  The 
veteran's May 1956 enlistment physical examination noted the 
veteran's blood pressure was 130 systolic pressure ("syst") 
over 84 diastolic pressure ("dias") while sitting and the 
veteran reported in the Medical History portion of the 
examination that he did not have either high or low blood 
pressure.  

The record on appeal contains three additional medical 
examinations in which the veteran's blood pressure readings 
were recorded.  In April 1957, the veteran's blood pressure 
was 110/70 while sitting, his recumbent pressure was 108/70, 
and his standing blood pressure was 110/68.  In June 1958, 
the veteran's blood pressure was 120/68 while sitting and 
122/74 while standing.  In March 1964, the veteran's 
discharge service medical examination notes the veteran's 
blood pressure was 136/84 while sitting.  

In March 1993, the veteran was admitted to the VA emergency 
room with a diagnosis of an ascending aorta root aneurysm 
dissection with aortic valve insufficiency.  The discharge 
diagnosis reports a history of hypertension.  The veteran was 
hospitalized until April 1993.  

In January 2003, the veteran filed an application for 
disability compensation for hypertension, among other things.  
He did not report any post-service treatment for hypertension 
at that time.  In February 2003, the RO sent a letter to U-
Care at the University of Minnesota Hospital seeking medical 
records.  In response, the RO received medical records dated 
March 1997 through November 2001 that discuss the veteran's 
aortic dissection.  The veteran submitted post-operation 
treatment records dated from August 2000 to January 2005 in 
support of his claim as well.  

In his March 2003 Statement in Support of the present claim, 
the veteran asserts that he had hypertension at the time he 
was discharged from service.  Specifically, he asserts that 
he needed to lie down twice during his discharge examination 
in March 1964 in order to lower his blood pressure to pass 
the examination.  He reported that nothing was said to him 
[about high blood pressure or hypertension at that time] nor 
was treatment implemented.

The veteran underwent a VA examination in May 2003 regarding 
his other claims for compensation.  The examiner diagnosed 
the veteran with hypertension.  However, a rating decision 
dated June 2003 denied service connection for hypertension on 
the basis of (1) the veteran's separation examination and (2) 
the service medical records did not show any diagnosis or 
treatment of hypertension in service or one year following 
service.   

The veteran filed a Notice of Disagreement as to the denial 
of hypertension in June 2003.  He asserted in his Notice of 
Disagreement that he became aware of his hypertension in 1977 
while undergoing alcoholic treatment at a VA hospital in St. 
Cloud, Minnesota.  He states that he was placed on diuretics 
at that time, and continued taking this medication until he 
had the type A aortic dissection in 1993.  

In August 2003, the RO contacted the St. Cloud VAMC in order 
to obtain records on the veteran's behalf.  A handwritten 
note in the file indicates that the St. Cloud VAMC reported 
that the veteran's records were transferred to the San Diego 
VAMC.  The RO then contacted the San Diego VAMC and learned 
that they did not have any records regarding the veteran.  
The RO also requested medical records from the VA Hospital in 
Minnesota. A letter in the file dated March 2004 indicates 
that the RO was told that no archived federal records or 
perpetual records existed regarding the veteran.  

Thereafter, in August 2003, the veteran submitted a New York 
Times blood pressure article dated August 14, 2003 in support 
of his claim.  The article notes that in May 2003, the 
guidelines published by the American Medical Association 
established a condition called "prehypertension" to 
describe people with blood pressure readings from 120 to 139 
millimeters of mercury of systolic pressure or from 80 to 90 
diastolic pressure.  Prior to that change, "high" blood 
pressure started at 140/90, "high normal" was considered to 
be a pressure of 130 to 139 over 85 to 89, "normal" was 
considered as less than 130 over less than 85, and 
"optimal" was less than 120 over less than 80.  

Also in support of his claim, the veteran's spouse submitted 
a letter to the RO in August 2003 stating that the veteran 
picked her up late on the day of his discharge examination.  
At that time, he told her that he had to lie down to lower 
his blood pressure before his physical could be completed.  

C.  Law and Analysis 

The veteran contends that the issue on appeal is service 
connection for hypertension.  He asserts that his 
hypertension originally developed upon his discharge from the 
service in 1964, and that his need to lie down twice during 
his separation examination supports his claim.    

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Where 
a veteran served 90 days or more, and hypertension becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002), 38 C.F.R. §§ 3.307, 3.309 
(2004).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause. 38 C.F.R. § 3.303(b) (2004).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent. 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection also is appropriate for a disorder diagnosed after 
discharge when evidence establishes that the disorder was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Based on the evidence of record, the Board concludes that 
service connection for hypertension is not warranted.  
Nothing in the service medical records indicate that the 
veteran was diagnosed or treated for hypertension.  In his 
enlistment Report of Medical History form completed in May 
1956, the veteran reported that he did not have high blood 
pressure.  His enlistment examination shows his blood 
pressure was 130 over 84 sitting.  The veteran's April 1957 
examination noted that the veteran had normal blood pressure, 
specifically 110/70 sitting, 108/70 bending and 110/68 
standing.  In June 1958, the veteran's blood pressure again 
was noted as normal, specifically 120/68 sitting and 122/74 
standing.  The veteran's March 1964 separation examination 
does not mention multiple blood pressure readings, nor are 
there any notations referencing the veteran lying down.  The 
examination notes only that the veteran's blood pressure was 
136/84, which was within the normal blood pressure range at 
that time.  Significantly, hypertension was not diagnosed.

Nothing in the VA or private medical records illustrate that 
the veteran manifested hypertension within one year following 
service.  In fact, the veteran acknowledges that he was 
unaware of his hypertension during the year following 
service.  He reported in his Notice of Disagreement that he 
did not become aware of his hypertension until 1977, thirteen 
years after discharge and well beyond the presumptive period 
for service connection.  The VA medical records from the 1993 
emergency room visit and private medical records dated from 
March 1997 to November 2001 clearly show that the veteran now 
has hypertension, but there are no medical records showing 
that the veteran's hypertension manifested to a degree of 10 
percent or more within one year of his discharge from 
service.  

To the extent that the veteran offers his own opinion that 
his currently diagnosed hypertension began during his 
military service, the Board notes that his opinion is not 
probative on the issue.  Lay persons, such as the veteran, 
are not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability. Espiritu, supra.  And while the American 
Medical Association published new guidelines establishing 
"prehypertension" in May 2003, the condition did not exist 
at the time of the veteran's separation from service or a 
year thereafter.  Based upon the previous guidelines, the 
veteran's blood pressure would be considered normal, even 
optimal at times, throughout service.   

Based on the record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not applicable. Therefore, service connection for 
hypertension must be denied. See Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for hypertension is denied.



                        
____________________________________________
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


